8 F.3d 820
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Patricia BECK;  Danny Safrit, Defendants-Appellees.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.L. Todd BURKE, Defendant-Appellee.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.Susan FRYE;  Captain Wallace, Defendants-Appellees.
Nos. 93-6420, 93-6421, 93-6496.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeals from the United States District Court for the Middle District of North Carolina, at Winston-Salem.  Paul Trevor Sharp, Magistrate Judge.  (CA-92-677-6, MISC-93-13-6, CA-92-678)
Cornelius Tucker, Jr., Appellant Pro Se.
William McBlief, North Carolina Department of Justice, Raleigh, North Carolina;  Allan R. Gitter, Womble, Carlyle, Sandridge & Rice, Winston-Salem, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Cornelius Tucker, Jr., seeks to appeal the magistrate judge's recommendations that his 42 U.S.C. § 1983 (1988) complaints be dismissed.  We dismiss the appeals for lack of jurisdiction because the orders are not appealable.  See 28 U.S.C.s 636(b)(1) (1988).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The orders here appealed are neither final orders nor appealable interlocutory or collateral orders.


2
We dismiss the appeals as interlocutory.  We deny Tucker's motions to vacate this Court's order consolidating these appeals.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED